Title: To George Washington from Colonel Benedict Arnold, 25–27 September 1775
From: Arnold, Benedict
To: Washington, George



Fort Weston [District of Maine] 25[-27]th Septr 1775
May it please your Excellency

My last of the 19th Inst. from Newbury Port, advising of the Embarkation of the Troops I make no Doubt your Excellency received. The Same Day we left Newbury, and arrived safe in the River next Morning except a small Vessel which run on the Rocks, but is since off without Damage, & arrived safe. I found the Batteaus compleated, but many of them smaller than the Directions given, & very badly built. of Course I have been obliged to order twenty more, to bring on the Remainder of the Provisions, which will be finished in three Days. Many of the

Vessels were detained in the River by running aground, & head Winds, which delayed us a Day or two. The 23d Instant I dispatched Lieut. Steel of Capt. Smith’s Company, with six Men in two birch Canoes to Chaudiere Pond, to reconnoitre, & get all the Intelligence he possibly could from the Indians, who I find are hunting there.
The same Day I dispatched Lieut. Church & seven Men with a Surveyor & Pilot, to take the exact Courses & Distance to the Dead River so called, a Branch of the Kennebec, and yesterday the three Companies of Riffle-Men under the Command of Capt. Morgan, embarked with forty five Days Provissions, as an advanced party to clear the Roads over the Carrying Places. Col. Green, and Major Bigelow march to Day with the second Divission of three Companies, Major Meigs goes off to morrow with the third Division, and Col. Enos the next Day with the Remainder.
As soon as the whole are embarked I propose taking a birch Canoe & joining the advanced Party. I have found it necessary to divide the Detachment for the Conveniency of passing the Carrying Places, at the first of which there are some Carriages to be procured I design Chaudiere Pond as a general Rendevouze, and from thence to march in a Body.
Inclosed is a Letter to Mr Coburn, from the Party sent to Quebec, by which your Excellency will see all the Intelligence I have received. I have conversed with the Party, who saw only one Indian, one Nattanis, a Native of Norridgwalk, a noted Villain, and very little Credit I am told, is to be given to his Information.
The Indians with Higgins set out by Land, and are not yet arrived. I have engaged a Number of good Pilots, & believe by the best Information I can procure, we shall be able to perform the March in twenty Days—the Distance about 180 Miles.
I intended Col. Green should have gone on with the first Division of one Company of Riffle-Men, & two Companies of Musketeers—This was objected to by the Captains of the Riffle Companies, who insist on being commanded by no other Person than Captain Morgan & my self—This Capt. Morgan tells me was your Excellency’s Intention, but as I was not acquainted with it before I came away, I should be very glad of particular Instructions on that Head, that I may give Satisfaction to the Field Officers with me. There is at present the greatest Harmony

among the Officers, and no Accident has happened except the Loss of one Man, supposed to be wilfully shot by a private, who is now taking his Trial by a Court Martial.
Major Mifflin could not send money for the Batteaus, the Commissary has been obliged to pay for them, with one hundred Pounds I have lent him, out of the Pay received for the Month of September, and has been obliged to draw an Order in favor of the Bearer, Mr John Wood, who has engaged to deliver this to your Excellency. I have promised him his Time & Expences paid. I should be glad the Manifesto’s might be forwarded on by him, if not sent, with the last Intelligence from General Schuyler, to whom I intend sending one of the Indians as soon as they arrive. I have the Honor to be, very respectfully, Your Excellency’s most obedient humble Servant

Benedict Arnold


P.S. Since writing the foregoing I have received a Letter from Col. Reed, with the Manifesto’s, and the Court Martial have condemned the Man who shot the other, to be hanged, which Sentence I have approved, but have respited him untill your Excellency’s Pleasure in the Matter is known, and design sending him back in one of the Transports. Inclosed are all the Papers relative to the Matter, with his Confession at the Gallows before respited.
The three first Divisions of my Detachment are gone forward—the last goes to morrow, when I shall join Capt. Morgan as soon as possible, and am with much Respect, Your Excellency’s most obedt humb. Servt


Benedt Arnold
